Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
3.	Claims 1-21 are pending.
4.	 Applicant's arguments filed on 03/02/2022 have been fully considered but they are not persuasive.

3.	In the remarks (page 3), the applicant argues in the substance that:  “…the Office Action cites Soudan’s “flow map”, shown in his Figs. 6 and 11, for allegedly teaching the “first and  second user interfaces (Uls)” of claim 1—however, the flow maps of Figs. 6 and 7 of Soudan do not provide any UI elements (such as FIX buttons) that are used to initiate an instruction to perform a remediation action. Instead, these flow maps show information such as “latency high”, but Soudan provides no teaching or suggestion that such flow maps are usable to initiate an instruction to perform a remediation action in the manner recited in claim 1.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., UI elements (such as FIX buttons) that are used to initiate an instruction to perform a remediation action) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

4.	Applicant’s argument stated that …the Office Action has not cited any passage in Soudan that teaches a UI that provides all of: (a) health information, (b) a topology graph showing a location of an issue, and (c) use of the UI to initiate an instruction to perform a remediation action.

In response,
Examiner respectfully disagrees with the applicant’s argument. Soudan discloses UI that provides: (a) health information, ( para. 0069 and  Fig. 6,  where the UI provides a visual representation of 6 nodes where congestion or bottleneck events are located -(e.g., 602a-602f) and 7 flows (e.g., 604a and 604b). Two nodes (602a and 602d) and one flow (604b) are high-lighted because of resource issues. Node 602a has a CPU usage greater than 90%. A second node 602d has a disk near capacity. The flow 604b is identified as having a high latency. A resource graph 606 associated with the latency may be displayed to provide additional insight into the latency issue. Another UI displays activities corresponding health (time-series (charts) and statistics with user-defined alert thresholds) of each flow. A node list generated by the system can display activity and corresponding health (time-series (charts) and statistics with user-defined alert thresholds) of each node.

(b) a topology graph showing a location of an issue (para. [0069]-[0070],  and Figs 6, 9 and 11,  where the topology graph shows  the location of  CPU  usage (90%),  high latency and disk capacity -  the visual representation can be geared toward providing information that aids in managing the cloud resources. As shown in FIG. 6, a flow map can be generated to display congestion or bottleneck events. The flow map includes 6 nodes (e.g., 602a-602f) and 7 flows (e.g., 604a and 604b). Two nodes (602a and 602d) and one flow (604b) are high-lighted because of resource issues. Node 602a has a CPU usage greater than 90%. A second node 602d has a disk near capacity. The flow 604b is identified as having a high latency. A resource graph 606 associated with the latency may be displayed to provide additional insight into the latency issue.  The flow map can be configured to display the application graph with flows between nodes. The flows can represent the usage of the network from one virtual resource to another. A flow list generated by a system component, such as the UI (see FIG. 9, UI generator 36) can display the activity and corresponding health (time-series (charts) and statistics with user-defined alert thresholds) of each flow. A node list generated by the system can display activity and corresponding health (time-series (charts) and statistics with user-defined alert thresholds) of each node.
(c) use of the UI to initiate an instruction to perform a remediation action).
([see para. [0115], [0122]- [0123], [0127] and figs 10 & 13A-B] the system can be configured to present resource attributes (symptoms) to a user that allows the user to determine whether the bottleneck (e.g., 1311) is located within the receiver node 1310. The system knows that data are waiting to be sent because the socket buffer of the sender 1308 is not empty. Based upon these symptoms, the user automatically may determine that the receiver node 1310 is overloaded and the bottleneck 1311 is in the receiver node 1310. When the determination is made that the bottleneck 1311 is in the receiver node 1310 and due to some computing resource limitations, then the system can be configured to allow the user to take a remedial action. In addition, the system may recommend one or more remedial actions for the user to take.
[0123]…based upon the symptoms, a user may determine that there is a bottleneck 1307 inside the sender node 1308 due to some computing resource limitations.  When the determination is made that the bottleneck 1307 is inside the sender node 1308 itself, then the system can be configured to allow the user to take a remedial action. In addition, the system may recommend one or more remedial actions for the user to take). Further, [0127] The system can be configured to output information that allows a user to identify the cross-traffic problem in the output port. The output information can enable the user and/or the system to conclude that the bottleneck 1318 is in the sender's output port. The user can confirm their conclusion via an input to the system, which can cause the system to generate an interface state that allows the user to perform a remedial action).
	In addition, Lee also discloses ([see  col 52 lines 49-64 and  col. 87 lines 1-4] reporting unit is responsible for logging (e.g., logging alerts), report generation, and displaying system status.  An administrator can use the reporting unit to view alerts sent by an endpoint agent to view system status, view a listing of active endpoints, The management console provides an interface for a user, such as an IT administrator, to configure the virtual overlay network system, set up the security policies, display status and health, receive alerts, specify virtual IP addresses, map virtual IP addresses to physical IP addresses, identify which endpoints are allowed to connect to which other endpoints, create connection policies, modify connection policies, delete connection policies, manage application profiles, perform edits and updates to the master routing and mapping tables, and so forth.  The management console can provide a single or central location to view system status and make modifications.  The management console may provide a graphical user interface (GUI) to be displayed on an electronic screen, programmatic interface (e.g., application programming interface (API)), command line interface, or combinations of these).
Therefore, for the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] Interpretation of Claims-Broadest Reasonable Interpretation.

5.   Applicant argument stated that none of the cited references, whether singly or in combination, teach or suggest "in response to detecting an instruction initiated by the user device using the first UI or the second UI, respectively performing the first remediation action or the second remediation action" as recited in claim 1, claim 1 is believed to be allowable.
In response,  the argument presented appears similar in nature to argument address above (4c).  Accordingly, the response remains the same as the response provided in (4c).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 7-9, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al. (US 20180367412 A1) hereinafter referred as Sethi in view of Lee et al. (US 10348767 B1) hereinafter referred as Lee and further in view of Soudan (US 20140215077 A1) hereinafter referred as Soudan.

Regarding claim 1, a method for a computer system to perform logical network health check, the method comprises: 
obtaining network configuration information identifying multiple configurations associated with a logical network on which multiple virtualized computing instances are deployed ([see paragraphs 0034 and 0050-0052] a topology explorer, can obtain a logical model of a network, such as a software-defined network, from one or more controllers on the network.  The logical model can include configurations of objects defined for the network, such as contracts, tenants, endpoint groups, networking configurations (e.g., routing and/or forwarding configurations, priorities, port configurations, interface configurations, etc.), rules, application profiles, bridge domains, network contexts (e.g., virtual routing and forwarding instances), network elements (e.g., servers, switches, controllers, etc.… configurations can be implemented at a logical and/or hardware level based on endpoint or resource attributes, such as endpoint types and/or application groups or profiles, through a software-defined network (SDN) framework (e.g., Application-Centric Infrastructure (ACI) or VMWARE NSX);
 obtaining network realization information identifying how the multiple configurations are realized on multiple hosts supporting the logical network and the multiple virtualized computing instances ([see paragraph 0039] Network assurance is the guarantee or determination that the network is behaving as intended by the network operator and has been configured properly (e.g., the network is doing what it is intended to do),  [0290-0291] Assurance Appliance System 300 can use Logical Model 270 and Node Data .Topology and Health Analysis 710 can include network topology and node information, such as node location and address, node status and state, etc. For example, Topology Information 712 can identify each node in Fabric 120, a node's location and/or address, a node's status (e.g., active, reachable, inactive, unreachable, etc.), and so forth.  Topology and Health Analysis 710 can also include Errors 714 determined based on Topology Information 712 and Logical Model 270.  720 to discover a topology and health of the network); 
processing the network configuration information and the network realization information to determine: (a) network configuration health information specifying a network configuration issue associated with the logical network and a first remediation action ([see paragraphs 0098 and 0292] Assurance Appliance System 300 can determine if Controllers 116 are in quorum or majority, detect login failures at one or more nodes or controllers, detect a network partition, detect an unreachable status of a node or controller, etc. Assurance Appliance System 300 can poll nodes in Fabric 120 (e.g., Spines 102 and Leafs 104) to obtain information from the nodes (e.g., Node Data 720), and determine if a particular node is inactive or unreachable, etc. Assurance Appliance System 300 can report any issues identified in Topology and Health Analysis 710 to one or more devices or users (e.g., a network operator), and suggest any actions to take in response to such issues); 
Sethi may not explicitly disclose b) network realization health information specifying a network realization issue associated with the logical network and a second remediation action; providing, to a user device, first and second user interfaces (Uls) to display the network configuration health information and the network realization health information along with corresponding a visualization of the logical network.
However, Lee discloses network realization health information specifying a network realization issue associated with the logical network and a second remediation action ([see  col 52 lines 49-64 and  col. 87 lines 1-4] reporting unit is responsible for logging (e.g., logging alerts), report generation, and displaying system status.  An administrator can use the reporting unit to view alerts sent by an endpoint agent to view system status, view a listing of active endpoints, The management console provides an interface for a user, such as an IT administrator, to configure the virtual overlay network system, set up the security policies, display status and health, receive alerts, specify virtual IP addresses, map virtual IP addresses to physical IP addresses, identify which endpoints are allowed to connect to which other endpoints, create connection policies, modify connection policies, delete connection policies, manage application profiles, perform edits and updates to the master routing and mapping tables, and so forth.  The management console can provide a single or central location to view system status and make modifications.  The management console may provide a graphical user interface (GUI) to be displayed on an electronic screen, programmatic interface (e.g., application programming interface (API)), command line interface, or combinations of these); 
 providing, to a user device,  first and second user interfaces (Uls) to display the network configuration health information and the network realization health information along with corresponding a visualization of the logical network ([see  col 52 lines 49-64 and  col. 87 lines 1-4] reporting unit is responsible for logging (e.g., logging alerts), report generation, and displaying system status.  An administrator can use the reporting unit to view alerts sent by an endpoint agent to view system status, view a listing of active endpoints, The management console provides an interface for a user, such as an IT administrator, to configure the virtual overlay network system, set up the security policies, display status and health, receive alerts, specify virtual IP addresses, map virtual IP addresses to physical IP addresses, identify which endpoints are allowed to connect to which other endpoints, create connection policies, modify connection policies, delete connection policies, manage application profiles, perform edits and updates to the master routing and mapping tables, and so forth.  The management console can provide a single or central location to view system status and make modifications.  The management console may provide a graphical user interface (GUI) to be displayed on an electronic screen, programmatic interface (e.g., application programming interface (API)), command line interface, or combinations of these).
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi and include network realization health information specifying a network realization issue associated with the logical network and a second remediation action; providing, to a user device, first and second user interfaces (Uls) to display the network configuration health information and the network realization health information along with corresponding a visualization of the logical network using the teaching of Lee. One would have been motivated to do so in order to utilize the SDN-enabled network to allow an administrator to manage traffic loads in a flexible and efficient manner.
Sethi in view of Lee may not explicitly disclose first and second user interfaces (Uls) to respectively display first and second network topology graphs that provide a visualization of the logical network, wherein the first network topology graph shows a first location of the network configuration issue in the logical network, and wherein the second topology graph shows a second location of the network realization issue in the logical network; and  in response to detecting an instruction initiated by the user device using the first UI or the second UI, respectively performing the first remediation action or the second remediation action.
However, Soudan discloses first and second user interfaces (Uls) to respectively display first and second network topology graphs that provide a visualization of the logical network ([see paragraphs 0069 and Fig. 6] a flow map can be generated to visually represent properties of the flow.  The visual representation can be geared toward providing information that aids in managing the cloud resources.  As shown in FIG. 6, a flow map can be generated to display congestion or bottleneck events.  The flow map includes 6 nodes (e.g., 602a-602f) and 7 flows (e.g., 604a and 604b).  Two nodes (602a and 602d) and one flow (604b) are high-lighted because of resource issues.  Node 602a has a CPU usage greater than 90%.  A second node 602d has a disk near capacity; [0070] the flow map can be configured to display the application graph with flows between nodes.  The flows can represent the usage of the network from one virtual resource to another.  A flow list generated by a system component, such as the UI (see FIG. 9, UI generator 36) can display the activity and corresponding health (time-series (charts) and statistics with user-defined alert thresholds) of each flow.  A node list generated by the system can display activity and corresponding health (time- series (charts) and statistics with user-defined alert thresholds) of each node), In addition  [0094] The device command generator 38 can be configured to generate commands for actions triggered via the UI. Actions in the UI can be presented in a high-level format). Further, 
wherein the first network topology graph shows a first location of the network configuration issue in the logical network ([see paragraphs 0069, 0105-0107 and Figs. 6 & 11] as shown in FIG. 6, a flow map can be generated to display congestion or bottleneck events.  The flow map includes 6 nodes (e.g., 602a-602f) and 7 flows (e.g., 604a and 604b).  Two nodes (602a and 602d) and one flow (604b) are high-lighted because of resource issues.  Node 602a has a CPU usage greater than 90%), and 
wherein the second topology graph shows a second location of the network realization issue in the logical network ([see paragraphs 0070] the UI, see FIG. 9, UI generator 36) can display the activity and corresponding health (time-series (charts) and statistics with user-defined alert thresholds) of each flow.  A node list generated by the system can display activity and corresponding health (time-series (charts) and statistics with user-defined alert thresholds) of each node); and
 in response to detecting an instruction initiated by the user device using the first UI or the second UI, respectively performing the first remediation action or the second remediation action ([see paragraphs [0115], [0122]-[0123], [0127] and figs 10 & 13A-B, the system can be configured to allow a remediation action to perform in operation 1008.  One type of remediation can involve "cleaning", which can include killing processes consuming resources, eliminating unexpected communications, and freeing up memory.  Another type remediation can be provisioning, which can include changing capacities (capacity limiting usage) or changing location)… [0123]…based upon the symptoms, a user and/or the system may determine that there is a bottleneck 1307 inside the sender node 1308 due to some computing resource limitations.  When the determination is made that the bottleneck 1307 is inside the sender node 1308 itself, then the system can be configured to allow the user to take a remedial action. In addition, the system may recommend one or more remedial actions for the user to take. [0127] The system can be configured to output information that allows a user to identify the cross-traffic problem in the output port. The output information can enable the user and/or the system to conclude that the bottleneck 1318 is in the sender's output port. The user can confirm their conclusion via an input to the system, which can cause the system to generate an interface state that allows the user to perform a remedial action).).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi in view of Lee and include first and second user interfaces (Uls) to respectively display first and second network topology graphs that provide a visualization of the logical network, wherein the first network topology graph shows a first location of the network configuration issue in the logical network, and wherein the second topology graph shows a second location of the network realization issue in the logical network; and  in response to detecting an instruction initiated by the user device using the first UI or the second UI, respectively performing the first remediation action or the second remediation action using the teaching of Soudan. One would have been motivated to do so in order to generate and output a remedial action for eliminating the bottleneck and performs the action automatically or after receiving a confirmation from the user.

Regarding claims 2, 9 and 16, Sethi in view of Lee and further in view of Soudan discloses claim 1 as recited above. Sethi further discloses determining the first health information that specifies the network configuration issue affecting one of the multiple virtualized computing instances or a logical element on the logical network, wherein the logical element is a logical switch, a logical switch port, a logical router or a logical router port ([see paragraphs 0098, 0229 and 0292 Assurance Appliance System 300 can determine if Controllers 116 are in quorum or majority, detect login failures at one or more nodes or controllers, detect a network partition, detect an unreachable status of a node or controller, etc. Assurance Appliance System 300 can poll nodes in Fabric 120 (e.g., Spines 102 and Leafs 104) to obtain information from the nodes (e.g., Node Data 720), and determine if a particular node is inactive or unreachable, etc. Assurance Appliance System 300 can report any issues identified in Topology and Health Analysis 710 to one or more devices or users (e.g., a network operator), and suggest any actions to take in response to such issues).

Regarding claims 7, 14 and 21, Sethi in view of Lee and further view of Soudan discloses claim 1 as recited above Sethi further discloses, wherein providing the first and second Uls comprises at least one of: providing a first UI to display a warning of the configuration issue on the visualization of the logical network along with a request for the instruction to perform the first remediation action ([see paragraphs, 0199 0292, 0298]).  Sethi may not explicitly disclose providing a UI to display a warning of the realization issue on the visualization of the logical network along with a request for the instruction to perform the second remediation action. However, Lee discloses providing a second UI to display a warning of the realization issue on the visualization of the logical network along with a request for the instruction to perform the second remediation action ([([see  col 52 lines 49-64 and  col. 87 lines 1-4]]).
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi and include network display a warning of the realization issue on the visualization of the logical network along with a request for the instruction to perform the second remediation action using the teaching of Lee. One would have been motivated to do so in order to utilize the SDN-enabled network to allow an administrator to manage traffic loads in a flexible and efficient manner.

		Regarding claim 8,  Sethi discloses non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system, cause the processor to perform a method of logical network health check (para.[0310] and Figs.1, 7B and 10). The  rest of the claim limitations are rejected under the same rationale as claim 1, for reciting similar limitations.

		Regarding claim 15,  Sethi discloses a computer system, comprising: a processor; and a non-transitory computer-readable medium having stored thereon instructions that, in response to execution by the processor, (para.[0310] and 
Figs.9-10 ). The  rest of the claim limitations are rejected under the same rationale as claim 1, for reciting similar limitations.

9.	Claims 4-6, 11-13 and 18 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al.  (US 20180367412 A1) hereinafter referred as Sethi in view of in view of Lee et al. (US 10348767 B1) hereinafter referred as Lee in view of Soudan (US 20140215077 A1) hereinafter referred as Soudan and further in view of Medved et al. (US 20140280834 A1) hereinafter referred as Medved

		Claims 4, 11 and 18 Sethi in view of Lee further in view of Soudan discloses claim 1 as recited above.  Sethi may not explicitly disclose: determining the second health information that specifies the network realization issue as an inconsistency between a configured attribute and a realized attribute associated with one of the multiple virtualized computing instances or a logical element in the logical network.   However,  Medved discloses determining the second health information that specifies the network realization issue as an inconsistency between a configured attribute and a realized attribute associated with one of the multiple virtualized computing instances or a logical element in the logical network ([see paragraphs 0020, 0044 and 0048] the network device may host a virtual SDN switch which receives ingress packets and determines, based on SDN rules, how to handle the packets--e.g., forwards the packets to another network device, alters the packets, discards the packets, etc. The virtual SDN switch may also include logic for identifying OAM packets that are part of the management plane.  The virtual SDN switch forwards the OAM packets to the local OAM engine or controller.  The OAM engine may perform typical OAM actions such as determining a state or health of the different physical links or virtual paths between network devices and circuit end points.  The result of the OAM processing may then be transmitted to the virtual switch which may act on the results--e.g., using a redundant link if a particular link fails).
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi-Lee-Soudan and include determining the second health information that specifies the network realization issue as an inconsistency between a configured attribute and a realized attribute associated with one of the multiple virtualized computing instances or a logical element in the logical network using the teaching of Medved. One would have been motivated to do so in order to provide with an interface that allows the network administrator to efficiently configure flow tables to route traffic to different virtual port.

		Regarding Claims 5, 12 and 19, Sethi in view of Lee further in view of Soudan discloses claim 1 as recited above.  Sethi in view of Lee may not explicitly disclose: resolving the inconsistency between the configured attribute and the realized attribute associated with the one of the multiple virtualized computing instances or the logical element in the logical network.  However, Medved discloses resolving the inconsistency between the configured attribute and the realized attribute associated with the one of the multiple virtualized computing instances or the logical element in the logical network ([see paragraphs 0044 and 0048] each SDN rule defines a set of packet fields to match and a corresponding action (such as send-out-port, modify-field, drop the packet, etc.).  As a new packet is received, SDN switch 130 compares the packet to the packet fields in the SDN rules to determine if there is a match (e.g., the SDN switch 130 performs a flow-match operation).  If so, SDN switch 130 performs the action corresponding to the matched rule.  If, however, a received packet does not match one of the packet fields, SDN switch 130 may send the packet to the SDN controller 150… the SDN controller which may determine what action to perform--e.g., the SDN switch may provide a new SDN rule to the flow table 510 or reconfigure the group table 515 to route traffic using a different virtual port).  
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi-Lee-Soudan and include resolving the inconsistency between the configured attribute and the realized attribute associated with the one of the multiple virtualized computing instances or the logical element in the logical network using the teaching of Medved. One would have been motivated to do so in order to provide with an interface that allows the network administrator to efficiently configure flow tables to route traffic to different virtual port.

		Claims 6, 13 and 20, Sethi in view of Lee discloses further in view of Soudan claim 1 as recited above.  Sethi in view of Lee may not explicitly discloses wherein processing the network configuration information and the network realization information comprises: determining the second health information specifying the realization issue as a connectivity issue between a first virtualized computing instance and a second virtualized computing instance that is connected via multiple logical elements in the logical network.  However, Medved discloses wherein processing the network configuration information and the network realization information comprises: determining the second health information specifying the realization issue as a connectivity issue between a first virtualized computing instance and a second virtualized computing instance that is connected via multiple logical elements in the logical network ([see paragraphs 0020, 0044 and 0048] the network device may host a virtual SDN switch which receives ingress packets and determines, based on SDN rules, how to handle the packets--e.g., forwards the packets to another network device, alters the packets, discards the packets, etc. The virtual SDN switch may also include logic for identifying OAM packets that are part of the management plane.  The virtual SDN switch forwards the OAM packets to the local OAM engine or controller.  The OAM engine may perform typical OAM actions such as determining a state or health of the different physical links or virtual paths between network devices and circuit end points.  The result of the OAM processing may then be transmitted to the virtual switch which may act on the results--e.g., using a redundant link if a particular link fails).
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi-Lee-Soudan and include wherein processing the network configuration information and the network realization information comprises: determining the second health information specifying the realization issue as a connectivity issue between a first virtualized computing instance and a second virtualized computing instance that is connected via multiple logical elements in the logical network using the teaching of Medved. One would have been motivated to do so in order to provide with an interface that allows the network administrator to efficiently reroute traffic to different virtual path.

	10.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al.  (US 20180367412 A1) hereinafter referred as Sethi in view of Lee et al. (US 10348767 B1) hereinafter referred as Lee in view of Soudan (US 20140215077 A1) hereinafter referred as Soudan and further in view of Kompella (US 20180367413 A1) herein after referred as Kompella

Claims 3, 10 and 17, Sethi in view of Lee further in view of Soudan discloses claim 2 as recited above Sethi in view of Lee may not explicitly disclose performing the first remediation action comprises: reconfiguring the logical element affected by the network configuration issue in the logical network.  However, Kompella discloses reconfiguring the logical element affected by the network configuration issue in the logical ([see paragraphs 0194-0195] network assurance appliance may identify a specific misconfigured node in the network fabric and report that misconfigured node to a network administrator for action. In response to a notification that one or more nodes in the network fabric is misconfigured, the network administrator may decide to reconfigure the node based on a validated logical or concrete model). 
		Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sethi-Lee-Soudan and include performing the first remediation action comprises: reconfiguring the logical element affected by the network configuration issue in the logical network using the teaching of Kompella. One would have been motivated to do so in order to provide with an interface that allows the network administrator to efficiently configure/reconfigure logical network devices.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448